Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10251014. Although the claims at issue are not identical, they are not patentably distinct from each other because of the readily apparent similarity between claim 21 of the present application and claim 1 of the reference patent:
17100892
US 10251014
21. A method that expedites electronic communication between a first user with a first portable electronic device (PED) and a second user with a second PED, the method comprising: transmitting, from the first PED to the second PED, an identifier that identifies a binaural sound clip stored in memory of the second PED; retrieving, with the second PED, the binaural sound clip stored in the memory of the second PED and assigned to the identifier received from the first PED; and playing, with the second PED, the binaural sound clip in binaural sound such that sound from the binaural sound clip localizes in empty space to the second user.
1. A method executed by electronic devices in a computer system that reduces processing of the electronic devices when users play sound clips in binaural sound to each other while the users are engaged in an electronic communication, the method comprising: convolving, before an electronic communication commences between a first user with a first smartphone and a second user with a second smartphone and with a digital signal processor (DSP) in the second smartphone, a sound clip with head-related transfer functions (HRTFs); storing, before the electronic communication commences between the first user and the second user and in memory of the second smartphone, the sound clip convolved with the HRTFs; commencing, with the first smartphone and the second smartphone, the electronic communication between the first user and the second user; receiving, during the electronic communication between, a request from the first user at the first smartphone to play the sound clip in binaural sound to the second user at the second smartphone; retrieving, during the electronic communication and with the first smartphone, a unique identification number assigned to the sound clip; transmitting, during the electronic communication, the unique identification number from the first smartphone to the second smartphone but not transmitting the sound clip from the first smartphone to the second smartphone; receiving, during the electronic communication and from the first smartphone, the unique identification number at the second smartphone; identifying, during the electronic communication and with the second smartphone, the sound clip that is stored in the memory of the second smartphone as being assigned to the unique identification number received from the first smartphone, and that was previously convolved with the HRTFs before the electronic communication commenced; and playing, during the electronic communication and with the second smartphone, the sound clip previously convolved with the HRTFs of the second user so the second user hears the sound clip requested by the first user without transmitting the sound clip from the first smartphone to the second smartphone and without convolving the sound clip with the HRTFs during the electronic communication, wherein the sound clip plays as the binaural sound and externally localizes in empty space at least one meter away from a head of the second user.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10587980. Although the claims at issue are not identical, they are not patentably distinct from each other because of the readily apparent similarity between claim 21 of the present application and claim 1 of the reference patent:
17100892
US 10587980
21. A method that expedites electronic communication between a first user with a first portable electronic device (PED) and a second user with a second PED, the method comprising: transmitting, from the first PED to the second PED, an identifier that identifies a binaural sound clip stored in memory of the second PED; retrieving, with the second PED, the binaural sound clip stored in the memory of the second PED and assigned to the identifier received from the first PED; and playing, with the second PED, the binaural sound clip in binaural sound such that sound from the binaural sound clip localizes in empty space to the second user.
1. A method comprising: expediting playing of sound clips played in binaural sound to users during an electronic communication between the users by: storing, before the electronic communication commences between a first user with a first portable electronic device (PED) and the second user with a second PED and in memory of the second PED, a sound clip convolved with head-related transfer functions (HRTFs); transmitting, during the electronic communication, a unique identification number from the first PED to the second PED but not transmitting the sound clip from the first PED to the second PED; identifying, during the electronic communication and with the second PED, the sound clip that is stored in the memory of the second PED as being assigned to the unique identification number received from the first PED and that was previously convolved with the HRTFs before the electronic communication commenced; and playing, during the electronic communication and with the second PED in response to receiving the unique identification number, the sound clip in the binaural sound previously convolved with the HRTFs so the second user hears the sound clip requested by the first user without transmitting the sound clip from the first PED to the second PED and without convolving the sound clip with the HRTFs during the electronic communication.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10848898. Although the claims at issue are not identical, they are not patentably distinct from each other because of the readily apparent similarity between claim 21 of the present application and claim 1 of the reference patent:
17100892
US 10848898
21. A method that expedites electronic communication between a first user with a first portable electronic device (PED) and a second user with a second PED, the method comprising: transmitting, from the first PED to the second PED, an identifier that identifies a binaural sound clip stored in memory of the second PED; retrieving, with the second PED, the binaural sound clip stored in the memory of the second PED and assigned to the identifier received from the first PED; and playing, with the second PED, the binaural sound clip in binaural sound such that sound from the binaural sound clip localizes in empty space to the second user.
1. A method for an electronic communication between a first user with a first portable electronic device (PED) and a second user with a second PED, the method comprising: storing, in memory of the second PED, sound clips processed with head-related transfer functions (HRTFs); transmitting, during the electronic communication and from the first PED to the second PED, a unique identification number that identifies a sound clip of the sound clips stored in the memory of the second PED; retrieving, during the electronic communication and with the second PED, the sound clip that is stored in the memory of the second PED and assigned to the unique identification number received from the first PED; and playing, during the electronic communication and with the second PED in response to receiving the unique identification number, the sound clip in binaural sound processed with the HRTFs such that sound from the sound clip localizes in empty space to the second user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651